Citation Nr: 1523131	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as high blood pressure, to include as secondary to psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) due to an in-service personal trauma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the appeal is decided. 

The Veteran contends that he has a psychiatric disability, to include depression and PTSD, due to a personal assault while stationed as a correctional specialist at a maximum security prison in Mannheim, Germany.

The Veteran's DD Form 214 indicates his occupational specialty was correctional specialist and military policeman, with related civilian occupation of guard.  Service personnel records confirm that he was stationed in Germany from February 1973 to July 1974.

A January 2008 VA treatment note indicates the Veteran described symptoms of possible PTSD related to work as a guard in a maximum security military prison.  He noted that he was verbally threatened by prisoners, stabbed by a prisoner resulting in minor injury, and denied exposure to any other traumatic event during military service.  He reported major stress related to his son's ongoing murder charge.  The VA psychologist concluded that the Veteran did not have PTSD based on the information he provided at the interview and opined that his symptoms of nightmares and intrusive thoughts were related to increased anxiety over his son serving time in prison if he were to be convicted.  The VA psychologist further noted that the Veteran might possibly recall other traumatic events that happened while he worked in the prison, such as being raped.

In connection with July 2008 VA treatment, the Veteran reported symptoms of anxiety attacks and was given an impression of obsessive compulsive disorder (OCD), major depressive disorder, and anxiety disorder not otherwise specified.

In an August 2008 VA examination for mental disorders except PTSD, the Veteran reported that he worked on a family farm until he was drafted into service and served as a prison guard at a maximum security prison in Germany.  He indicated that he drank daily in Germany, and had a lot of debt related to raising money while his son-in-law was incarcerated.  The Veteran reported symptoms of withdrawal, isolation, inability to complete tasks, mood swings, difficulty concentrating, anxiety, confusion, aversion to noise, impaired sleep, nightmares, depression, feelings of worthlessness, loss of interest, inability to distinguish between dreams and reality, anger, memory impairment, irritability, and panic attacks at least once per day with OCD behaviors including washing hands, checking locks, checking for children when he pulls out of driveway, and an inability to fish until he sees someone else fishing.  The examiner diagnosed OCD, anxiety disorder, and major depression.

The Veteran's family members and friends submitted numerous statements noting that they noticed a significant change in the Veteran's behavior after his son-in-law was arrested in 2006 and incarcerated for three years.  The Veteran's friend reported that the Veteran became insecure, isolated, and withdrawn, with mood swings, and that he carried a concealed weapon, began recalling how he was a military policeman, and that he would guard his property and seemed to be worried that he was unable to protect his family.  The Veteran's wife, son, and daughter recounted that the Veteran constantly worried about the safety of his son-in-law while the son-in-law was incarcerated and became confused, disoriented, afraid, and paranoid.  The Veteran's son noted that the Veteran could not see his brother-in-law now without triggering memories that caused him to isolate himself.  

According to a February 2010 VA treatment note, the Veteran reported feeling exhausted, tired, and angry.  He discussed the possibility that he experienced sexual trauma in active service, noting that he was fearful of what happened to him while he was unconscious and that it "cracked [his] head open" when his son-in-law went to prison.  He was given an impression of OCD, major depressive disorder, rule out PTSD with possibility of undisclosed military sexual trauma (MST).

In connection with August 2010 VA treatment, the Veteran reported symptoms of depressed mood, lack of motivation, confusion, nightmares, and anxiety ever since his son-in-law was charged with a crime and was given diagnostic impressions of major depressive disorder, generalized anxiety disorder, and military sexual trauma.

In April 2012, the Veteran disclosed that he was hit from behind and rendered unconscious by prisoners while working in a maximum security prison in 1974 in Mannheim, Germany.  He reported that when he woke up he was disheveled, urinated upon, and bleeding from his anus.  He stated he proceeded to lock down the prisoners and change his uniform.  The Veteran recalled that afterwards he sent his wife home, requested a transfer out of the prison, and began drinking heavily, which caused him to be reprimanded verbally several times for excessive drinking.  He noted that he was discharged about three months later but otherwise would have remained in the military.  He reported that after separation from service he continued to drink, could not maintain employment, worked for himself, sought short-term treatment in 2001, but that his symptoms worsened in 2005 when his son-in-law was arrested, which he contended caused "full-blown PTSD."  The Veteran reported that VA Dr. H. told him he had a major mood disorder and PTSD related to military sexual trauma in service. 

The Board notes that the Veteran has not been afforded a VA examination related to his PTSD claim and that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's diagnosis of PTSD, VA treatment records indicating that PTSD may be related to a personal assault in a military prison, and the fact that the Veteran has not been provided a VA examination in response to the PTSD claim, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any PTSD present during the period of the claim.  Additionally, as the August 2008 VA examination report does not provide an opinion on the etiology of the Veteran's variously diagnosed psychiatric disorders, the VA examiner must determine the nature and etiology of all other acquired psychiatric disorders present during the period of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the electronic records only include VA treatment records through December 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

The Board notes that the Veteran is claiming in part that service connection is warranted for hypertension because it is secondary to his psychiatric disability.  Therefore, the psychiatric claim should be resolved before the Board decides that hypertension claim.

Finally, the Board notes that the Veteran reported on his VA Form 9 that his health care providers have told him that his hypertension and psychiatric disability are related to his active service.  Therefore, the Veteran should be informed that he should request his health care providers to submit opinions supporting his claims and the rationale for the opinions provided. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Inform the Veteran that he should request his health care providers to provide opinions supporting the his service connection claims and to provide the rationale for the opinions provided.

2. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include VA Medical Center treatment records for the time period from May 2012 to the present.

3. Then, if the above development does not result in the receipt of sufficient evidence to substantiate the Veteran's psychiatric claim, he should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include an in-service personal assault.

The examiner should specifically comment on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of PTSD is due to a 1974 in-service rape, or any other in-service personal assault.  The examiner should also indicate whether there were any behavioral changes in service indicative of the alleged in-service personal assault and if so, the examiner should identify those behavioral changes.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




